Name: Commission Decision of 21 October 1980 authorizing the French Republic to introduce intra- Community surveillance of imports of fresh, chilled and frozen sheepmeat and goatmeat originating in New Zealand (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D119580/1195/EEC: Commission Decision of 21 October 1980 authorizing the French Republic to introduce intra- Community surveillance of imports of fresh, chilled and frozen sheepmeat and goatmeat originating in New Zealand (Only the French text is authentic) Official Journal L 369 , 31/12/1980 P. 0011****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 183 , 16 . 7 . 1980 , P . 1 . COMMISSION DECISION OF 21 OCTOBER 1980 AUTHORIZING THE FRENCH REPUBLIC TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF IMPORTS OF FRESH , CHILLED AND FROZEN SHEEPMEAT AND GOATMEAT ORIGINATING IN NEW ZEALAND ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1195/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLES 1 AND 2 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1837/80 OF 27 JUNE 1980 ON THE COMMON ORGANIZATION OF THE MARKET IN SHEEPMEAT AND GOATMEAT ( 2 ), WHEREAS THE AGREEMENT REACHED BETWEEN THE COMMUNITY AND NEW ZEALAND ON TRADE IN SHEEPMEAT AND GOATMEAT HAS BEEN PUT INTO EFFECT BY THE COUNCIL ; WHEREAS , BECAUSE OF THE PARTICULAR IMPORT RULES LAID DOWN IN THIS AGREEMENT , THERE ARE DISPARITIES IN THE COMMERCIAL POLICY APPLIED BY THE MEMBER STATES WITH REGARD TO SHEEPMEAT AND GOATMEAT ORIGINATING IN NEW ZEALAND ; WHEREAS THE FRENCH REPUBLIC MADE A REQUEST TO THE COMMISSION IN ACCORDANCE WITH ARTICLE 115 OF THE TREATY FOR AUTHORIZATION TO INTRODUCE AN INTRA-COMMUNITY SURVEILLANCE OF IMPORTS OF FRESH , CHILLED AND FROZEN SHEEPMEAT AND GOATMEAT ORIGINATING IN NEW ZEALAND WITH EFFECT FROM THE COMING INTO FORCE OF COUNCIL REGULATION ( EEC ) NO 1837/80 MENTIONED ABOVE ; WHEREAS THE INFORMATION GIVEN IN SUPPORT OF THIS REQUEST WAS CLOSELY EXAMINED BY THE COMMISSION ; WHEREAS THE COMMISSION FIRST OF ALL CHECKED , IN VIEW OF THE EXISTING DISPARITIES IN THE COMMERCIAL POLICY APPLIED BY THE MEMBER STATES , WHETHER THE PRODUCTS REFERRED TO IN THE REQUEST MIGHT LEGALLY BE SUBJECT TO SURVEILLANCE MEASURES UNDER ARTICLE 2 OF DECISION 80/47/EEC ; WHEREAS THIS EXAMINATION COVERED THE DATA RECEIVED CONCERNING THE ALLEGED ECONOMIC DIFFICULTIES , I.E ., THE DEVELOPMENT OF SUCH FACTORS AS NATIONAL PRODUCTION , IMPORTS , CONSUMPTION , MARKET SHARE HELD BY NATIONAL PRODUCERS AND BY IMPORTS ORIGINATING IN THIRD COUNTRIES AND ALSO BY THIRD COUNTRIES CONCERNED IN THE REQUEST , THE PRICES CHARGED ON THE INTERNAL MARKET BY NATIONAL PRODUCERS AND IMPORTERS ; WHEREAS THIS EXAMINATION SHOWS THERE IS A DANGER THAT THE IMPORTS REFERRED TO IN THE ANNEX HERETO WILL WORSEN OR EXTEND THE ECONOMIC DIFFICULTIES , WHEREAS , THEREFORE , THE FRENCH REPUBLIC SHOULD BE AUTHORIZED TO MAKE THEM SUBJECT TO INTRA-COMMUNITY SURVEILLANCE UNTIL THE END OF 1981 , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED , IN ACCORDANCE WITH DECISION 80/47/EEC , TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF THE IMPORTS REFERRED TO IN THE ANNEX HERETO , ORIGINATING IN NEW ZEALAND . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 21 OCTOBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT **** ANNEX 02.01 A IV A ) MEAT OF SHEEP AND GOATS , FRESH AND CHILLED : 1 . CARCASES OR HALF-CARCASES 2 . SHORT FOREQUARTERS 3 . CHINES AND/OR BEST ENDS 4 . LEGS 5 . OTHER : AA ) UNBONED ( BONE-IN ) BB ) BONED OR BONELESS 02.01 A IV B ) MEAT OF SHEEP AND GOATS , FROZEN : 1 . CARCASES OR HALF-CARCASES 2 . SHORT FOREQUARTERS 3 . CHINES AND/OR BEST ENDS 4 . LEGS 5 . OTHER : AA ) UNBONED ( BONE-IN ) BB ) BONED OR BONELESS